      Case 4:20-cv-00318 Document 1 Filed on 01/28/20 in TXSD Page 1 of 10



                               UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 COLONY INSURANCE COMPANY,                             §
                                                       §
        Plaintiff,                                     §
                                                       §
 v.                                                    §
                                                       §      Civil Action No.
 WILLARD J. HILL d/b/a HILL’S                          §
 CONSTRUCTION; J BAR                                   §
 CONSOLIDATED, LLC; and                                §
 GTM REAL ESTATE PARTNERS, LLC                         §
                                                       §
        Defendants.

      PLAINTIFF COLONY INSURANCE COMPANY’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff, Colony Insurance Company, and makes and files this Complaint

against Willard J. Hill d/b/a Hill’s Construction, J Bar Consolidated, LLC, and GTM Real Estate

Partners, LLC, and would show the Court as follows:

                                                I.
                                           Introduction

       1.      This is an action for declaratory judgment to determine whether Colony has a duty

to defend or indemnify Defendant Willard J. Hill d/b/a Hill’s Construction (“Hill’s”) and/or J Bar

Consolidated, LLC (“J Bar”), in an underlying lawsuit styled J Bar Consolidated, LLC v. GTM

Real Estate Partners, LLC, No. 2016-21632 in the 190th Judicial District Court of Harris County,

Texas (the “underlying lawsuit”). The underlying lawsuit was brought by Defendant J Bar against

GTM Real Estate Partners, LLC (“GTM”), and Hill’s. GTM in turn brought a counterclaim against

J Bar and claims against Hill’s. The underlying lawsuit arises out of a construction project in which

J Bar asserts that GTM breached a construction contract by failing to properly compensate J Bar


PLAINTIFF COLONY INSURANCE COMPANY’S ORIGINAL COMPLAINT                                       PAGE 1
      Case 4:20-cv-00318 Document 1 Filed on 01/28/20 in TXSD Page 2 of 10



and GTM brought claims asserting that J Bar failed to properly perform under the construction

contract.

                                                II.
                                              Parties

       2.       Colony is a citizen of the Commonwealth of Virginia, being a corporation formed

under the laws of Virginia and having its principal place of business in Virginia.

       3.       Willard J. Hill is an individual citizen and resident of Texas. Hill may be served at

his principal place of business, 26961 Highway 6, Hempstead, Texas 77445, or at any other place

he may be found.

       4.       J Bar Consolidated, LLC, is a Texas limited liability company formed under the

laws of Texas with its principal places of business in Harris County, Texas. Upon information and

belief, Roy H. Acord, Jr. is the sole owner of J Bar who is a citizen and resident of Harris County,

Texas. J Bar may be served via its registered agent, Roy H. Acord, Jr., at 35341 Westheimer

Parkway, Katy, Texas 77494, or at any other location where he may be found.

       5.       GTM Real Estate Partners, LLC, is a Texas limited liability company formed under

the laws of Texas with its principal place of business in Harris County, Texas. Upon information

and belief, GTM is owned by James G. Cronin, Jr., and Tonya T. Cronin each of which is a citizen

and resident of Harris County, Texas. GTM may be served via its registered agent, James G.

Cronin, Jr., 9216 Windmill Park Rd., Houston, Texas 77064, or at any other location where he

may be found.




PLAINTIFF COLONY INSURANCE COMPANY’S ORIGINAL COMPLAINT                                       PAGE 2
        Case 4:20-cv-00318 Document 1 Filed on 01/28/20 in TXSD Page 3 of 10



                                                    III.
                                          Jurisdiction and Venue

         6.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 because

there is a complete diversity of citizenship between Colony and all Defendants, and the amount in

controversy, exclusive of interest and costs, exceeds $75,000.00.

         7.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 124(b)(7) and

1391(b) in that all or a significant part of the acts or omissions giving rise to this claim occurred

in this judicial district and division.

                                                    IV.
                                             Basis for Claims

         8.     The underlying lawsuit was filed April 5, 2016. It commenced trial on January 21,

2020.

         9.      According to the pleadings, GTM contracted with J Bar to construct various

improvements to real property it owns located in Houston, Texas.

         10.    J Bar asserts that GTM failed to comply with the terms of the agreements by failing

to properly compensate J Bar for the work performed.

         11.    Hill’s asserts that it was not properly compensated for the work performed for J Bar

on GTM’s property.

         12.    GTM alleges that the work completed by Hill’s and J Bar fails to meet the terms of

the agreements and has to be replaced.

         13.    J Bar alleges that Hill’s has failed to live up to an indemnity agreement between J

Bar and Hill’s related to Hill’s work for J Bar.

         14.    Colony is defending Hill’s against the claims raised by J Bar and GTM pursuant to

a reservation of rights.



PLAINTIFF COLONY INSURANCE COMPANY’S ORIGINAL COMPLAINT                                       PAGE 3
     Case 4:20-cv-00318 Document 1 Filed on 01/28/20 in TXSD Page 4 of 10



       15.    GTM is an interested party in this action due to the claims it raises in the underlying

lawsuit whereby it seeks damages against Colony’s insured Hill’s.

       16.    There is no coverage for GTM’s claims against Hill’s and J Bar because the policies

Colony issued to Hill’s do not provide coverage for the claims raised. There is no coverage for

claims J Bar’s claims against Hill’s because they are not covered by the terms of the Colony

policies. Furthermore, J Bar’s contractual claims against Hill’s are void and unenforceable as

against public policy under Texas law.

                                              V.
                                      The Colony Policies

       17.    Colony issued two consecutive Commercial General Liability policies to Hill’s

Construction. The first, no. 103 GL 0004443-00, was effective June 1, 2014 to June 1, 2015 (2014-

15 Policy). The second, no. 103 GL 0004443-01, was effective June 1, 2015 to June 1, 2016 (2015-

16 Policy).

       18.    Both Colony primary policies contain the following insuring agreement:

              COVERAGE A – BODILY INJURY AND PROPERTY
              DAMAGE LIABILITY

              1. Insuring Agreement

                  a. We will pay those sums that the insured becomes legally
                     obligated to pay as damages because of “bodily injury” or
                     “property damage” to which this insurance applies. We will
                     have the right and duty to defend the insured against any
                     “suit” seeking those damages. However, we will have no
                     duty to defend the insured against any “suit” seeking
                     damages for “bodily injury” or “property damage” to which
                     this insurance does not apply.

                                              ***

                  b. This insurance applies to “bodily injury” and “property
                     damage” only if:




PLAINTIFF COLONY INSURANCE COMPANY’S ORIGINAL COMPLAINT                                       PAGE 4
     Case 4:20-cv-00318 Document 1 Filed on 01/28/20 in TXSD Page 5 of 10



                      (1) The “bodily injury” or “property damage” is caused by
                           an “occurrence” that takes place in the “coverage
                           territory”; and
                       (2) The “bodily injury” or “property damage” occurs during
                           the policy period;

                                             ***

       19.    The policy contains the following relevant exclusions, which provide that the

insurance does not apply to:

       b.     Contractual Liability

              "Bodily injury" or "property damage" for which the insured is obligated
              to pay damages by reason of the assumption of liability in a contract or
              agreement. This exclusion does not apply to liability for damages:

              (1)     That the insured would have in the absence of the contract or
                      agreement; or

              (2)     Assumed in a contract or agreement that is an "insured contract",
                      provided the "bodily injury" or "property damage" occurs
                      subsequent to the execution of the contract or agreement.

                                             ***

       j.     Damage To Property
               "Property damage" to:
                                              ***
              (5)     That particular part of real property on which you or any
                      contractors or subcontractors working directly or indirectly on
                      your behalf are performing operations, if the "property damage"
                      arises out of those operations; or

              (6)     That particular part of any property that must be restored,
                      repaired or replaced because "your work" was incorrectly
                      performed on it.

              Paragraph (6) of this exclusion does not apply to "property damage"
              included in the "products-completed operations hazard".
                                             ***

       k.     Damage To Your Product



PLAINTIFF COLONY INSURANCE COMPANY’S ORIGINAL COMPLAINT                                   PAGE 5
     Case 4:20-cv-00318 Document 1 Filed on 01/28/20 in TXSD Page 6 of 10



             "Property damage" to "your product" arising out of it or any part of it.

      l.     Damage To Your Work

             "Property damage" to "your work" arising out of it or any part of it and
             included in the "products-completed operations hazard".

             This exclusion does not apply if the damaged work or the work out of
             which the damage arises was performed on your behalf by a contractor.

                                             ***

       m.     Damage To Impaired Property Or Property Not Physically
              Injured

              "Property damage" to "impaired property" or property that has not been
              physically injured, arising out of:

             (1)      A defect, deficiency, inadequacy or dangerous condition in "your
                      product" or "your work"; or

             (2)      A delay or failure by you or anyone acting on your behalf to
                      perform a contract or agreement in accordance with its terms

              This exclusion does not apply to the loss of use of other property arising
              out of sudden and accidental physical injury to "your product" or "your
              work" after it has been put to its intended use.

                                             ***

      20.    The Colony Policies define “your product” and “your work” as:


             21. “Your product”:

                   a. Means:

                      (1) Any goods or products, other than real property,
                          manufactured, sold, handled, distributed or disposed of
                          by:

                         (a) You;

                         (b) Others trading under your name; or

                         (c) A person or organization whose business or assets
                             you have acquired; and

PLAINTIFF COLONY INSURANCE COMPANY’S ORIGINAL COMPLAINT                                    PAGE 6
      Case 4:20-cv-00318 Document 1 Filed on 01/28/20 in TXSD Page 7 of 10




                                                ***

                     b. Includes:

                        (1) Warranties or representations made at any time with
                            respect to the fitness, quality, durability, performance or
                            use of “your product”; and

                        (2) The providing of or failure to provide warnings or
                            instructions.

                     c. Does not include vending machines or other property rented
                        to or located for the use of others but not sold.

                22. “Your work”:

                     a. Means:

                        (1) Work or operations performed by you or on your behalf;
                            and

                        (2) Materials, parts or equipment furnished in connection
                            with such work or operations.

                     b. Includes:

                        (1) Warranties or representations made at any time with
                            respect to the fitness, quality, durability, performance or
                            use of “your work”; and

                        (2) The providing of or failure to provide warnings or
                            instructions.

                                                ***

        21.     The Colony Policies also contains the following three endorsements, which provide

in pertinent part:

                             EXCLUSION-
          CONTINUOUS, PROGRESSIVE OR REPEATED - BODILY INJURY,
         PROPERTY DAMAGE, OR PERSONAL AND ADVERTISING INJURY

                2.      Exclusions is amended and the following is added:




PLAINTIFF COLONY INSURANCE COMPANY’S ORIGINAL COMPLAINT                                   PAGE 7
     Case 4:20-cv-00318 Document 1 Filed on 01/28/20 in TXSD Page 8 of 10



                    This insurance does not apply to:

             1.     … “property damage”, including continuous or progressively
                    deteriorating or repeated … “property damage”, that first occurs
                    prior to the effective date of this policy;

             2.     … “property damage”, including continuous or progressively
                    deteriorating or repeated … “property damage”, that first occurs
                    prior to the effective date of this policy and continues during the
                    policy term;

             3.     … “property damage”, including continuous or progressively
                    deteriorating or repeated … “property damage”, that first occurs
                    prior to the effective date of this policy, continues during the
                    policy term, and ends after the expiration date of this policy; or

             4.     … “property damage”, including continuous or progressively
                    deteriorating or repeated … “property damage”, that first occurs
                    after the expiration date of this policy.

                                       ***
                              SUBSIDENCE EXCLUSION

                                             ***
      This insurance does not apply to “bodily injury” or “property damage” arising
      directly or indirectly out of “subsidence”.

      B.     SECTION V - DEFINITIONS is amended and the following added:

             “Subsidence” means ground movement caused by soil conditions including
             but not limited to:
                                         ***
             b.     improperly compacted soil or construction defects

                                            ***

                      PROFESSIONAL SERVICES EXCLUSION

      This insurance does not apply to … “property damage” … arising directly or
      indirectly out of the rendering or failure to render any “professional service”
      except by endorsement to this policy and then only to the extent of such
      endorsement.

      “Professional service” means:
                                            ***
      (2)    Preparing, approving, or failing to prepare or approve maps, drawings,


PLAINTIFF COLONY INSURANCE COMPANY’S ORIGINAL COMPLAINT                                   PAGE 8
      Case 4:20-cv-00318 Document 1 Filed on 01/28/20 in TXSD Page 9 of 10



               opinions, reports, surveys, change orders, designs or specifications;

       (3)     Engineering services, including related supervisory or inspection
               services.

       22.     Colony would show that the foregoing policy terms preclude coverage for the

claims raised against Hill’s in their entirety. Colony would show that all of the damages awarded

against Hill’s in the underlying lawsuit are excluded from coverage by the foregoing terms of the

Colony Policies, and as a result, Colony has no duty to indemnify Hill’s for any judgment rendered

in the underlying lawsuit. In the Alternative, Colony would show that portions of any judgment

rendered against Hill’s in the underlying lawsuit are excluded from coverage and as a result Hill’s

bears the burden to segregate the potentially covered portions of the judgment from the uncovered

portions.

       23.     Colony would show that J Bar has no rights under the Colony policies as an

additional insured or otherwise. In the alternative, Colony would show that the foregoing policy

terms preclude coverage for the claims raised against J Bar in their entirety. Colony would show

that all of the damages awarded against J Bar in the underlying lawsuit are excluded from coverage

by the foregoing terms of the Colony Policies, and as a result, Colony has no duty to indemnify J

Bar for any judgment rendered in the underlying lawsuit. In the Alternative, Colony would show

that portions of any judgment rendered against J Bar in the underlying lawsuit are excluded from

coverage and as a result J Bar bears the burden to segregate the potentially covered portions of the

judgment from the uncovered portions.

                                            VI.
                              Count One: Declaratory Judgment

       24.     Pursuant to 28 U.S.C. § 2201 et seq., Colony seeks a declaration that it has no duty

to defend or indemnify Hill and/or J Bar in the underlying lawsuit.



PLAINTIFF COLONY INSURANCE COMPANY’S ORIGINAL COMPLAINT                                      PAGE 9
     Case 4:20-cv-00318 Document 1 Filed on 01/28/20 in TXSD Page 10 of 10



       25.     In the alternative, Colony seeks a declaration that segregates the covered from the

uncovered damages, in accordance with Texas law.

                                               VII.
                                       Conditions Precedent

       26.     All conditions precedent to Colony’s recovery herein have occurred or have been

waived.

                                             VIII.
                               Reservation Regarding Amendment

       27.     Colony reserves the right to amend as necessary to add to this action additional

claims that may be made against Defendants.

       WHEREFORE, Colony Insurance Company prays for a declaration that Colony has no

duty to defend or indemnify Hill and/or J Bar Consolidated, LLC, or, in the alternative, a

declaration of the rights and obligations of the parties, and for such other and further relief, at law

or in equity, to which Colony may show it is justly entitled.

                                               Respectfully submitted,

                                               /s/ Stephen A. Melendi
                                               Stephen A. Melendi – Attorney-In-Charge
                                               State Bar No. 24041468
                                               Southern District Bar No. 38607
                                               stephenm@tbmmlaw.com
                                               Matthew Rigney
                                               State Bar No. 24068636
                                               Southern District Bar No. 2870042
                                               mattt@tbmmlaw.com
                                               Tollefson Bradley Mitchell & Melendi, LLP
                                               2811 McKinney Avenue, Suite 250
                                               Dallas, Texas 75204
                                               Telephone:     (214) 665-0100
                                               Facsimile:     (214) 665-0199
                                               ATTORNEYS FOR COLONY INSURANCE
                                               COMPANY



PLAINTIFF COLONY INSURANCE COMPANY’S ORIGINAL COMPLAINT                                        PAGE 10
